

Exhibit 10.43
Employment Agreement


This Employment Agreement (the “Agreement”) is made as of November 22, 2013, by
and between Scientific Games Corporation, a Delaware corporation (the “Company”
or “SGC”), and Andrew E. Tomback (“Executive”).
 
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties hereto agree as follows.
 
1.    Employment; Term.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth in this Agreement.  This term of
employment of Executive under this Agreement (the “Term”) shall be the period
commencing on December 1, 2013 (the “Start Date”) and ending on December 31,
2016, as may be extended in accordance with this Section 1 and subject to
earlier termination in accordance with Section 4 hereof.  The Term shall be
extended automatically without further action by either party hereto by one
(1) additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party hereto shall have given
written notice to the other party hereto prior to the date which is sixty (60)
days prior to the date upon which such extension would otherwise have become
effective electing not to further extend the Term, in which case Executive’s
employment shall terminate on the date upon which such extension would otherwise
have become effective, unless earlier terminated in accordance with Section 4.
 
2.    Position, Duties & Compensation.  During the Term, Executive will serve as
Senior Vice President and General Counsel of the Company and as an officer or
director of any subsidiary or affiliate of the Company if elected to any such
position by the stockholders or by the board of directors of any such subsidiary
or affiliate, as the case may be.  In such capacities, Executive shall perform
such duties and shall have such responsibilities as are normally associated with
such positions, and other duties commensurate with your position as otherwise
may be assigned to Executive from time to time by the Chief Executive Officer of
the Company (the “CEO”), to whom Executive will report, or by the board of
directors of the Company (the “Board”).  Subject to Section 4(e) hereof,
Executive’s functions, duties and responsibilities are subject to reasonable
changes as the Company may in good faith determine from time to time.  Executive
hereby agrees to accept such employment and to serve the Company and its
subsidiaries and affiliates to the best of Executive’s ability in such
capacities, devoting all of Executive’s business time to such employment.  The
Company and Executive agree that Executive may continue (i) his current
nonprofit/charitable activities as set forth in Exhibit A hereto, (ii) charities
approved by the CEO, (iii) to serve on boards or similar bodies with the
approval of the CEO and (iv) to oversee his and his family’s passive
investments, each in a manner that does not materially conflict or unreasonably
interfere with Executive’s responsibilities to the Company.
 
(a)    Base Salary.  During the Term, Executive will receive a base salary of
six hundred fifty thousand U.S. dollars (US$650,000), payable with the Company’s
regular payroll practices and subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive.  In the event that the Company, in its sole discretion, from time to
time determines to increase Executive’s base salary, such increased amount
shall, from and after the effective date of such increase, constitute the “base
salary” of Executive for purposes of this Agreement and may not be thereafter
decreased.
 
(b)    Incentive Compensation.  Executive shall have the opportunity annually to
earn incentive compensation in amounts determined by the Compensation Committee
of the Board (the “Compensation Committee”) in accordance with the applicable
incentive compensation plan of the Company as in effect from time to time
(“Incentive Compensation”).  Under such plan, Executive shall have the
opportunity annually (beginning in 2014) to earn up to 66.7% of Executive’s base
salary as Incentive Compensation at “target opportunity” (“Target Bonus”) and up
to 133% of Executive’s base salary as Incentive Compensation at “maximum
opportunity” on the terms and subject to the conditions of such plan (any such
Incentive Compensation to be subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive).   For the year 2014, the Executive will receive Incentive
Compensation in accordance with the applicable incentive compensation plan of
the Company but such Incentive Compensation shall not be less than $300,000.

-1-

--------------------------------------------------------------------------------



 
(c)    Eligibility for Annual Equity Awards.  Executive shall be eligible
(beginning in 2014) to receive an annual grant of stock options, restricted
stock units or other equity awards in the sole discretion of the Compensation
Committee and in accordance with the applicable plans and programs for senior
executives of the Company and subject to the Company’s right to at any time
amend or terminate any such plan or program, so long as any such change does not
adversely affect any previously-granted or vested interest of Executive under
any such plan or program.
 
(d)    Expense Reimbursement.  Subject to Section 3(e) hereof, the Company shall
reimburse Executive for all reasonable and necessary travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of Executive’s duties under this Agreement, on a timely
basis upon timely submission by Executive of vouchers therefor in accordance
with the Company’s standard policies and procedures.
 
(e)    Health and Welfare Benefits.  Executive shall be entitled to participate,
without discrimination or duplication, in any and all medical insurance, group
health, disability, life insurance, accidental death and dismemberment
insurance, 401(k) or other retirement, deferred compensation, stock ownership
and such other plans and programs which are made generally available by the
Company to similarly situated Executives in accordance with the terms of such
plans and programs and subject to the right of the Company (or its applicable
affiliate) to at any time amend or terminate any such plan or program. 
Executive shall be entitled to four (4) weeks paid vacation per year, holidays
and any other time off in accordance with the Company’s policies in effect from
time to time.
 
(f)    Sign-On Award.  Provided Executive commences employment with the Company
on the Start Date, Executive will be granted on December 5, 2013 one hundred
thousand (100,000) Restricted Stock Units and two hundred thousand (200,000)
stock options (with an exercise price equal to the average of the high and low
sales prices of SGC’s common stock on the trading day immediately prior to the
grant date) pursuant to, and subject to Executive’s execution of the Terms and
Conditions of Inducement Equity Awards in the form attached hereto as Exhibit B
(the “Equity Award Agreement”) (the “Sign-On Award”).  The Equity Award
Agreement shall provide that the Sign-On Award shall vest and become exercisable
with respect to twenty-five percent (25%) of the shares of SGC common stock
subject to such Sign-On Award on each of the first four anniversaries of
December 2, 2013, subject to any applicable provisions relating to accelerated
vesting and forfeiture as described in this Agreement or the Equity Award
Agreement.


(g)    Negotiation and Transition Expenses. The Company shall pay or reimburse
Executive for reasonable legal fees and transition expenses incurred by
Executive in connection with this Agreement, subject to the submission of
appropriate invoices, up to a maximum of $10,000.
  
3.    Taxes and Internal Revenue Code 409A.
 
(a)    Payment of all compensation and benefits to Executive specified in
Section 2 and in Section 4 of this Agreement shall be subject to all legally
required and customary withholdings.
 
(b)    To the extent that Section 4 or any other section of this Agreement
provides for the payment of non-qualified deferred compensation benefits in
connection with a separation of service under Section 409A(2)(a)(i) of the
United States Internal Revenue Code (the “Code”),  any termination of
Executive’s employment triggering payment of benefits must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence.  To the
extent that the termination of Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by him to the Company at the time his employment terminates), any
benefits payable under Section 4 or under any other section of this Agreement
that constitute deferred compensation under Section 409A of the Code shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 3(b) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a separation from service occurs.
 

-2-

--------------------------------------------------------------------------------



(c)    If at the time of Executive’s “separation from service” with the Company
other than as a result of Executive’s death (i) Executive is a “specified
employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), (ii) one or more
of the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
and (iii) the deferral of the commencement of any such payments or benefits
otherwise payable hereunder as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder to the extent necessary (without any
reduction in such payments or benefits ultimately paid or provided to Executive)
until the date that is the business day following the six (6) month anniversary
of Executive’s separation from service with the Company (or the earliest date as
is permitted under Section 409A).  If any payments or benefits are delayed, the
Executive shall receive such payments and benefits in accordance with the terms
set forth in Sections 4 (h).
 
(d)    The Company makes no representations regarding the tax implications of
the compensation and benefits to be paid to Executive under this Agreement,
including, without limitation, under Section 409A and applicable administrative
guidance and regulations.  Section 409A governs plans and arrangements that
provide “nonqualified deferred compensation” (as defined under the Code) which
may include, among others, nonqualified retirement plans, bonus plans, stock
option plans, employment agreements and severance agreements.  In the event that
any provision of this Agreement is ambiguous such that one interpretation of the
provision would not impose the excise tax under Section 409A and another
interpretation of the provision would impose the excise tax under Section 409A,
each party intends that this Agreement be interpreted so the excise tax would
not be imposed.  Further, the Company reserves the right to provide compensation
and benefits under any plan or arrangement in amounts, at times and in a manner
that minimizes taxes, interest or penalties as a result of Section 409A.  In
addition, in the event any benefits or amounts paid hereunder are deemed to be
subject to Section 409A, including payments under Section 4 of this Agreement,
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its reasonable discretion, to comply with
Section 409A (including, but not limited to, delaying payment until six
(6) months following termination of employment).  Furthermore, to the extent any
payments of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payments or
other benefits shall be restructured, to the extent possible, in a manner
determined by the Company that does not cause such an accelerated or additional
tax.
 
(e)    To the extent any reimbursement or in-kind benefit due to Executive under
this Agreement constitutes deferred compensation under Section 409A, any such
reimbursement or in-kind benefit shall be paid to Executive in a manner
consistent with Treas. Reg. §1.409A-3(i)(1)(iv).
 
(f)    Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.
 
4.    Termination of Employment.  Executive’s employment may be terminated at
any time prior to the end of the Term under the terms described in this
Section 4.
 
(a)    Termination by Executive for Other than Good Reason.  Executive may
terminate Executive’s employment hereunder for any reason or no reason upon 60
days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a).  In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (collectively, the “Standard
Termination Payments”):
 
(i)    any accrued but unpaid base salary for services rendered by Executive to
the date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;
  
(ii)    any vested non-forfeitable amounts owing or accrued at the date of such
termination under the terms of or benefit plans, programs and arrangements set
forth or referred to in Section 2(e) hereof in which Executive participated
during the Term will be paid under such terms or the terms and conditions of
such plans, programs, and arrangements (and agreements and documents
thereunder);

-3-

--------------------------------------------------------------------------------



 
(iii)    except as provided in Section 5.6 hereof, all stock options, restricted
stock units and other equity-based awards will be governed by the terms of the
plans and programs under which such options, restricted stock units or other
awards were granted; and
 
(iv)    reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with
Section 2(d) hereof.
 
(b)    Termination By Reason of Death.  If Executive dies during the Term, the
last beneficiary designated by Executive by written notice to the Company (or,
in the absence of such designation, Executive’s estate) shall be entitled only
to (i) the Standard Termination Payments (including, if applicable, any benefits
that may be payable under any life insurance benefit of Executive for which the
Company pays premiums, in accordance with the terms of any such benefit and
subject to the right of the Company (or its applicable affiliate) to at any time
amend or terminate any such benefit), (ii) an amount equal to a pro-rated
Incentive Compensation that would have been paid for the year in which Executive
dies based on the number of days worked in the year in which Executive dies,
when such Incentive Compensation is paid to other senior executives for that
year, (iii) any unpaid incentive compensation with respect to a year prior to
the year in which Executive dies and (iv) subject to Section 5.6 hereof, at the
time of death, accelerated vesting of all of the then unvested RSUs and options
awarded as part of the Sign-On Award, provided that the equity will otherwise be
governed by the Equity Award Agreement.
.
 (c)    Termination By Reason of Total Disability.  The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.”  For
purposes of this Agreement, “Total Disability” shall mean Executive’s
(1) becoming eligible to receive benefits under any long-term disability
insurance program of the Company or (2) failure to perform the duties and
responsibilities contemplated under this Agreement for a period of more than 180
days during any consecutive 12-month period due to physical or mental incapacity
or impairment.  In the event that Executive’s employment is terminated by the
Company by reason of Total Disability, the Company shall pay the following
amounts, and make the following other benefits available, to Executive:
 
(i)    the Standard Termination Payments;
 
(ii)    Executive’s base salary paid over a twelve month period in accordance
with the Company’s payroll procedures; provided such amount shall be reduced by
any disability payments to which Executive may be entitled as a result of any
disability plan sponsored or maintained by the Company or its affiliates
providing benefits to Executive;


(iii)    an amount equal to a pro-rated Incentive Compensation that would have
been paid for the year in which termination occurs based on the number of days
worked in the year in which termination occurs, when such Incentive Compensation
is paid to other senior executives for that year;


(iv)    any unpaid Incentive Compensation with respect to a year prior to the
year in which the termination occurs; and


(v)    subject to Section 5.6 hereof, at the time of termination, accelerated
vesting of all of the then unvested RSUs and options awarded as part of the
Sign-On Award, provided that the equity will otherwise be governed by the Equity
Award Agreement.


(d)    Termination by the Company for Cause.  The Company may terminate the
employment of Executive at any time for “Cause.”  For purposes of this
Agreement, “Cause” shall mean: (i) gross neglect by Executive of Executive’s
duties hereunder; (ii) Executive’s conviction (including conviction on a nolo
contendere plea) of a felony or any non-felony crime or offense involving the
property of the Company or any of its subsidiaries or affiliates or evidencing
moral turpitude; (iii) intentional breach by Executive of any material provision
of this Agreement; (iv) material violation by Executive of a material provision
of the Company’s Code of Conduct; or (v) any other willful or grossly negligent
conduct of Executive that would make the continued employment of Executive by
the Company materially prejudicial to the best

-4-

--------------------------------------------------------------------------------



interests of the Company.  In the event Executive’s employment is terminated for
“Cause,” Executive shall not be entitled to receive any compensation or benefits
under this Agreement except for the Standard Termination Payments.
 
(e)    Termination by the Company without Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment at any time without
Cause, for any reason or no reason, and Executive may terminate Executive’s
employment at any time for “Good Reason.”  For purposes of this Agreement “Good
Reason” shall mean that, without Executive’s prior written consent, any of the
following shall have occurred:  (i) a material change, adverse to Executive, in
Executive’s positions, titles, offices, or duties as provided in Section 2
hereof, except, in such case, in connection with the termination of Executive’s
employment for Cause or due to Total Disability, death or expiration of the
Term; (ii) an assignment of any significant duties to Executive which are
materially inconsistent with Executive’s positions or offices held under
Section 2 hereof; (iii) a material decrease in base salary or material decrease
in Executive’s incentive compensation opportunities provided under this
Agreement;  (iv) any other material failure by the Company to perform any
material obligation under, or material breach by the Company of any material
provision of, this Agreement; or (v), the Company moves the Executive’s place of
assignment (office) more than fifty (50) miles from its immediately preceding
location, provided, however, that a termination by Executive for Good Reason
under any of clauses (i) through (v) of this Section 4(e) shall not be
considered effective unless Executive shall have provided the Company with
written notice of the specific reasons for such termination within thirty (30)
days after the occurence of the event or circumstance constituting Good Reason
and the Company shall have failed to cure the event or condition allegedly
constituting Good Reason within thirty (30) days after such notice has been
given to the Company and such termination for Good Reason shall be effective no
later than thirty days after the expiration of the Company’s cure period.  In
the event that Executive’s employment is terminated by the Company without Cause
or by Executive for Good Reason (and not, for the avoidance of doubt, in the
event of a termination pursuant to Section 4(a), (b), (c) or (d) hereof or due
to the expiration of the Term), the Company shall pay the following amounts, and
make the following other benefits available, to Executive.
 
(i)    the Standard Termination Payments;
 
(ii)    an amount equal to the sum of (A) Executive’s base salary and (B) an
amount equal to the highest annual Incentive Compensation paid to Executive in
either of the two (2) most recent completed fiscal years of the Company but not
more than Executive’s Target Bonus for the-then current fiscal year (provided if
Executive’s employment is terminated during 2013 or 2014, such amount shall be
Executive’s Target Bonus for the then current fiscal year) (such amount under
this sub-clause (ii) being the “Severance Amount”), such amount payable over a
period of 12 months after such termination in accordance with Section 4(h) of
this Agreement;
 
(iii)    no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs;


(iv)    any unpaid Incentive Compensation with respect to a year prior to the
year in which the termination occurs;


(v)     unless prohibited by, or in violation of, law, if Executive elects to
continue medical coverage under the Company’s group health plan in accordance
with COBRA, the monthly premiums for such coverage for a period of twelve (12)
months; and
 
(vi)    subject to Section 5.6 hereof, at the time of termination, accelerated
vesting of 50% of each tranche of the then unvested RSUs and options awarded as
part of the Sign-On Award, provided that the equity will otherwise be governed
by the Equity Award Agreement.



-5-

--------------------------------------------------------------------------------



(f)    Termination by the Company without Cause or by Executive for Good Reason
in connection with a Change in Control.  In the event Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason pursuant
to Section 4(e) hereof and such termination occurs upon or within one (1) year
immediately following, a “Change in Control” (as defined below), Executive shall
be entitled (without duplication) to the payments and benefits described in
Section 4(e) hereof, except that, solely in the case of an amount otherwise
payable under Sections 4(e)(ii) and (iv) hereof, such amount shall be multiplied
by two (2) (i.e., an amount equal to two (2) multiplied by the sum of
Executive’s base salary and Executive’s Target Bonus Amount, without
duplication) and such amount shall be payable over a period of 24 months after
termination in accordance with Section 4(h) of this Agreement; provided,
however, to the extent that such amount under Section 4(e)(ii) is exempt from
Section 409A and/or if such Change in Control constitutes a change in ownership,
change in effective control or a change in ownership of a substantial portion of
the assets of SGC under Regulation Section 1.409A-3(i)(5), such amount otherwise
payable under Section 4(e)(ii) hereof shall be paid in a lump sum in accordance
with Section 4(h) of this Agreement.  Notwithstanding the foregoing, payments
pursuant to this Section 4(f) shall be reduced (in reverse order of scheduled
payments or vesting, as the case may be, and (unless permitted by Section 409A
and Executive elects otherwise) with cash severance reduced first, whole shares
reduced next and options reduced last) by the amount necessary, if any, to
ensure that the aggregate compensation to be received by the Executive in
connection with such Change in Control does not constitute a “parachute
payment,” as such term is defined in 26 U.S.C. § 280G.
 
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding SGC and any subsidiary or affiliate and any employee
benefit plan sponsored or maintained by SGC or any subsidiary or affiliate
(including any trustee of such plan acting as trustee) or any current
stockholder of 20% or more of the outstanding common stock of SGC, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of SGC representing at least 40% of the combined
voting power of the SGC’s then-outstanding securities; (ii) the stockholders of
SGC approve a merger, consolidation, recapitalization, or reorganization of SGC,
or a reverse stock split of any class of voting securities of SGC, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of SGC or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of SGC outstanding immediately prior to such
transaction; provided that, for purposes of this Section 4(f), such continuity
of ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such 60% threshold is due solely to the
acquisition of voting securities by an employee benefit plan of SGC or such
surviving entity or of any subsidiary of SGC or such surviving entity; (iii) the
stockholders of SGC approve a plan of complete liquidation of SGC, an agreement
for the sale or disposition by SGC of all or substantially all of its assets (or
any transaction having a similar effect); or (iv) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board, together with any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (ii) or (iii) above) whose
election by the Board or nomination for election by SGC’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board.
 
(g)    Expiration of Term of Agreement.  In the event that this Agreement
expires at the end of the Term, Executive shall not be entitled to receive any
compensation or benefits under this Agreement except the Company shall pay or
grant to Executive the Standard Termination Payments and, subject to Section 5.6
hereof, at the time of termination, all of the then unvested RSUs and options
awarded as part of the Sign-On Award shall immediately vest, provided that the
equity will otherwise be governed by the Equity Award Agreement, and solely in
the event that this Agreement expires due to the Company’s election to not renew
this Agreement in accordance with its terms, Executive shall also receive the
following:
 
(1)    an amount equal to Executive’s Incentive Compensation for the full year
in which the term expired (when such Incentive Compensation is paid to senior
executives in the following year); and
 
(2)    Executive’s Base Salary for one year, paid over the twelve month period
following expiration of the Agreement in accordance with the Company’s payroll
procedures.

-6-

--------------------------------------------------------------------------------





(h)    Timing of Certain Payments under Section 4.  Payments pursuant to
Sections 4(c)(ii), 4(e)(ii) and 4(f) (solely with respect to the amount
determined by reference to  Section 4(e)(ii) and subject to the proviso in the
first sentence of Section 4(f)), if any, shall be payable in equal installments
in accordance with the Company’s standard payroll practices over the applicable
period of months contemplated by such Sections following the date of termination
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations); provided, however, that if and to the extent necessary to
prevent any acceleration or additional tax under Section 409A, such payments
shall be made as follows:  (i) no payments shall be made for a six-month period
following the date of Executive’s separation of service (as defined in
Section 409A(a)(2)(B)(i) of the Code) with the Company; (ii) an amount equal to
the aggregate sum that would have been otherwise payable during the initial
six-month period shall be paid in a lump sum six (6) months following the date
of Executive’s separation of service with the Company (subject to such
deductions or amounts to be withheld as required by applicable law and
regulations); and (iii) during the period beginning six (6) months following
Executive’s separation of service with the Company through the remainder of the
applicable period, payment of the remaining amount due shall be payable in equal
installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations).  In addition, notwithstanding any other provision with
respect to the timing of payments under this Agreement, if and to the extent
necessary to comply with Section 409A, any amounts payable following termination
of employment in a lump sum, including pursuant to Sections 4(e)(iii) and
4(f) (if the proviso in the first sentence of Section 4(f) of this Agreement is
applicable), shall instead be paid six (6) months following the date of
Executive’s separation of service (subject to such deductions or amounts to be
withheld as required by applicable law and regulations).
 
(i)    No Obligation to Mitigate.  Executive shall have no obligation to
mitigate damages pursuant to this Section 4 and any other amount received shall
not offset the obligation hereunder except as provide in the next sentence, but
shall be obligated to promptly advise the Company regarding obtaining other
employment providing health insurance benefits with respect to services provided
to another employer during any period of continued payments pursuant to this
Section 4.  The Company’s obligation to make continued insurance payments to or
on behalf of Executive shall be reduced by any insurance coverage obtained by
Executive during the severance period through employment by another entity
(without regard to when such coverage is paid).
 
(j)    Set-Off.  To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due to Executive hereunder (including,
without limitation, any payments pursuant to this Section 4) shall be subject to
set-off with respect to any amounts Executive otherwise owes the Company or any
subsidiary or affiliate thereof.
 
(k)    No Other Benefits or Compensation.  Except as may be provided under this
Agreement, under any other written agreement between Executive and the Company,
or under the terms of any plan or policy applicable to Executive, Executive
shall have no right to receive any other compensation from the Company or any
subsidiary or affiliate thereof, or to participate in any other plan,
arrangement or benefit provided by the Company or any subsidiary or affiliate
thereof, with respect to any future period after such termination or
resignation. 
 
(l)    Release of Employment Claims; Compliance with Section 5.  Executive
agrees, as a condition to receipt of any termination payments and benefits
provided for in this Section 4 (other than the Standard Termination Payments),
that Executive will execute a general release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of
Executive’s employment and the termination of such employment (other than
enforcement of this Agreement, rights of indemnification and rights to
directors’ and officers’ liability insurance coverage).  The Company shall
provide Executive with the proposed form of general release agreement referred
to in the immediately preceding sentence no later than two (2) days following
the date of termination.  Executive shall thereupon have 21 days to consider
such general release agreement and, if he executes such general release
agreement, shall have seven (7) days after execution of such general release
agreement to revoke such general release agreement.  Absent such revocation,
such general release agreement shall become binding on Executive.  If Executive
does not revoke such general release agreement, payments contingent on such
general release agreement that constitute deferred compensation under
Section 409A (if any) shall be paid on the later of 60th day after the date of
termination or the date such payments are otherwise scheduled to be paid
pursuant to this Agreement.  The Company’s obligation to make any termination
payments and benefits provided for in

-7-

--------------------------------------------------------------------------------



this Section 4 (other than the Standard Termination Payments) shall immediately
cease if Executive willfully and materially breaches Section 5.1, 5.2 , 5.3,
5.4, or 5.8 hereof.
 
5.    Noncompetition; Non-solicitation; Nondisclosure; etc.
 
5.1    Noncompetition; Non-solicitation.
 
(a)    Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s industry.
In consideration of the amounts that may hereafter be paid to Executive pursuant
to this Agreement (including, without limitation, Sections 2 and 4 hereof),
Executive agrees that during the Term (including any extensions thereof) and
during the Covered Time (as defined in Section 5.1(e) hereof), Executive, alone
or with others, will not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any Competing Business. For purposes of this Section 5, “Competing
Business” shall mean any business or operations (i) (A) involving the design,
development, manufacture, production, sale, lease, license, provision, operation
or management (as the case may be) of (1) instant lottery tickets or games or
any related marketing, warehouse, distribution, category management or other
services or programs; (2) lottery-related terminals or vending machines (whether
clerk-operated, self-service or otherwise), (3) gaming machines, terminals or
devices (including video or reel spinning slot machines, video poker machines,
video lottery terminals and fixed odds betting terminals), (4) lottery, video
gaming (including server-based gaming), sports betting or other wagering or
gaming systems (including control and monitoring systems, local or wide-area
progressive systems and redemption systems); (5) lottery- or gaming-related
proprietary or licensed content (including themes, entertainment and brands),
platforms, websites and loyalty and customer relationship management programs
(including any of the foregoing relating to online play, social gaming or
interactive (including internet and mobile) lottery or gaming); (6) prepaid
cellular or other phone cards; or (7) ancillary products (including equipment,
hardware, software, marketing materials, chairs and signage) or services
(including field service, maintenance and support) related to any of the
foregoing under sub-clauses (1) through (6) above); or (B) in which the Company
is then or was within the previous 12 months engaged, or in which the Company,
to Executive’s knowledge, contemplates to engage in during the Term or the
Covered Time, (ii) in which Executive was engaged or involved (whether in an
executive or supervisory capacity or otherwise) on behalf of the Company or with
respect to which Executive has obtained proprietary or confidential information;
and (iii) which were conducted anywhere in the United States or in any other
geographic area in which such business was conducted or contemplated to be
conducted by the Company. Notwithstanding the foregoing, Executive is not
prohibited from practicing law with a law firm that provides legal services to a
competing Business, provided that Executive does not directly or indirectly
engage in the provision of services to the Competing Business. The ownership of
an interest constituting no more than two percent of the outstanding equity of a
publicly traded company shall not be deemed to be a violation of this Section
5.1(a).
 
(b)    In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 2
and 4 hereof), Executive agrees that, during the Term (including any extensions
thereof) and during the Covered Time, Executive shall not, directly or
indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.
 
(c)    During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) responding to (other than for the purpose of
declining) an offer of employment from a Competitor, or (iii) becoming employed
by a Competitor, (A) Executive will provide copies of Section 5 of this
Agreement to the Competitor, and (B) in the case of any circumstance described
in (iii) above occurring during the Covered Time, and in the case of any
circumstance described in (i) or (ii) above occurring during the Term or during
the Covered Time, Executive will promptly provide notice to the Company of such
circumstances at the time he agrees to take such other employment. Executive
further agrees that the Company may provide notice to a Competitor of
Executive’s obligations under this Agreement.  For purposes of this Agreement,
“Competitor” shall mean any person or entity (other than

-8-

--------------------------------------------------------------------------------



the Company, its subsidiaries or affiliates) that engages, directly or
indirectly, in any Competing Business in the United States or in any other
geographic area in which such business was contemplated or planned to be
conducted by the Company.
 
(d)    Executive understands that the restrictions in this Section 5.1 may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including, without limitation, Sections 2 and 4
hereof) is sufficient to justify such restrictions. In consideration thereof and
in light of Executive’s education, skills and abilities, Executive agrees that
Executive will not assert in any forum that such restrictions prevent Executive
from earning a living or otherwise should be held void or unenforceable.
 
(e)    For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment (the “Date of
Termination”) and ending twelve (12) months after the Date of Termination.
 
5.2    Proprietary Information; Inventions.
 
(a)    Executive acknowledges that, during the course of Executive’s employment
with the Company, Executive necessarily will have access to and make use of
proprietary information and confidential records of the Company.  Executive
covenants that Executive shall not during the Term or at any time thereafter,
directly or indirectly, use for Executive’s own purpose or for the benefit of
any person or entity other than the Company, nor otherwise disclose to any
person or entity, any such proprietary information, unless and to the extent
such disclosure has been authorized in writing by the Company or is otherwise
required by law.  The term “proprietary information” means:  (i) the software
products, programs, applications, and processes utilized by the Company;
(ii) the name and/or address of any customer or vendor of the Company or any
information concerning the transactions or relations of any customer or vendor
of the Company with the Company; (iii) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors;
(iv) any information relating to the Company’s computer software, computer
systems, pricing or marketing methods, sales margins, cost of goods, cost of
material, capital structure, operating results, borrowing arrangements or
business plans; (v) any information identified as confidential or proprietary in
any line of business engaged in by the Company; (vi) any information that, to
Executive’s actual knowledge, the Company ordinarily maintains as confidential
or proprietary; (vii) any business plans, budgets, advertising or marketing
plans; (viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing.  Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally known or available to the public or
information that becomes available to Executive on an unrestricted,
non-confidential basis from a source other than the Company or any of its
directors, officers, employees, agents or other representatives (without breach
of any obligation of confidentiality of which Executive has knowledge, after
reasonable inquiry, at the time of the relevant disclosure by Executive). 
Notwithstanding the foregoing and Section 5.3 hereof, Executive may disclose or
use proprietary information or confidential records solely to the extent
(A) such disclosure or use may be required or appropriate in the performance of
his duties as a director or employee of the Company, (B) required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information (provided that in such case, unless
prohibited by such Court of agency, Executive shall first give the Company
prompt written notice of any such legal requirement, disclose no more
information than is so required and cooperate fully with all efforts by the
Company to obtain a protective order or similar confidentiality treatment for
such information), (C) such information or records becomes generally known to
the public without his violation of this Agreement, or (D) disclosed to
Executive’s spouse, attorney and/or his personal tax and financial advisors to
the extent reasonably necessary to advance Executive’s tax, financial and other
personal planning (each an “Exempt Person”); provided, however, that any
disclosure or use of any proprietary information or confidential records by an
Exempt Person shall be deemed to be a breach of this Section 5.2 or Section 5.3
by Executive.
 

-9-

--------------------------------------------------------------------------------



(b)    Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials.  Executive shall further:  (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of Executive’s
inventorship.  If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by Executive within two
(2) years after the termination of Executive’s employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term. 
Executive agrees that Executive will not assert any rights to any Invention as
having been made or acquired by Executive prior to the date of this Agreement,
except for Inventions, if any, disclosed in Exhibit C to this Agreement.
 
5.3    Confidentiality and Surrender of Records.  Executive shall not, during
the Term or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except to the extent
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any person or entity other than in the course of such
person’s or entity’s employment or retention by the Company, nor shall Executive
retain, and will deliver promptly to the Company, any of the same following
termination of Executive’s employment hereunder for any reason or upon request
by the Company.  For purposes hereof, “confidential records” means those
portions of correspondence, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind in Executive’s possession or under Executive’s control or
accessible to Executive which contain any proprietary information.  All
confidential records shall be and remain the sole property of the Company during
the Term and thereafter. Notwithstanding the foregoing, Executive may retain the
contact information contained in his personal rolodex or electronic address
book.
 
5.4    Non-disparagement.  The Parties shall not, during the Term (except in the
good faith performance of his duties) and thereafter, disparage in any material
respect each other and, in the case of Executive, the Company, any affiliate of
the Company, any of their respective businesses, any of their respective
officers, directors or employees, or the reputation of any of the foregoing
persons or entities.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude a Party from making truthful statements that are required by
applicable law, regulation or legal process.
 
5.5    No Other Obligations.  Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant.  Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.
 
5.6    Forfeiture of Outstanding Equity Awards; “Clawback” Policies.  The
provisions of Section 4 hereof notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8 hereof, all
options to purchase common stock, restricted stock units and other equity-based
awards granted by the Company or any of its affiliates (whether contemporaneous
with, or subsequent to the date hereof) and held by Executive or a transferee of
Executive shall be immediately forfeited and cancelled.  Executive acknowledges
and agrees that, notwithstanding anything contained in this Agreement or any
other agreement, plan or program, any incentive-based compensation or benefits
contemplated under this Agreement (including Incentive Compensation and
equity-based awards) shall be subject to recovery by the Company under any
compensation recovery or “clawback” policy, generally applicable to senior
executives of the Company , that the Company may adopt from time to time,
including without limitation any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s or SGC’s common stock may be listed.
 
5.7    Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable

-10-

--------------------------------------------------------------------------------



relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5.  Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief.  Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.
 
5.8    Cooperation with Regard to Litigation.  Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative.  In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company.  The Company agrees to pay
(or reimburse, if already paid by Executive) all reasonable expenses actually
incurred in connection with Executive’s cooperation and assistance including,
without limitation, reasonable fees and disbursements of counsel, if any, chosen
by Executive if Executive reasonably determines in good faith, on the advice of
counsel, that the Company’s counsel may not ethically represent Executive in
connection with such action, suit or proceeding due to actual or potential
conflicts of interests.
 
5.9    Survival.  The provisions of this Section 5 shall survive the termination
of the Term and any termination or expiration of this Agreement.
 
5.10    Company.  For purposes of this Section 5, references to the “Company”
shall include the Company and each subsidiary and/or affiliate of the Company
(and each of their respective joint ventures).
 
5.11    Subsequent Agreement.  Notwithstanding the foregoing, in the event that
the Company and Executive separately agree in writing after the date hereof
(including, without limitation, in any equity award agreement) to restrictive
covenants, including covenants relating to non-competition, non-solicitation
and/or confidentiality, such covenants will automatically (without any further
action by the parties hereto) supersede and replace the corresponding covenants
set forth in this Section 5, except to the extent otherwise specifically
provided otherwise in such separate agreement.
 
6.    Code of Conduct.  Executive acknowledges that he has read SGC’s Code of
Conduct and agrees to abide by such Code of Conduct, as amended or supplemented
from time to time, and other policies applicable to employees and executives of
SGC or the Company.
 
7.    Indemnification.  The Company shall indemnify and advance reasonable
expenses to Executive to the full extent permitted under Delaware law, the
Company’s Certificate of Incorporation or By-Laws and pursuant to any other
agreements or policies in effect from time to time in connection with any
action, suit or proceeding to which Executive may be made a party by reason of
Executive being an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company or a fiduciary of any benefit plan of the
foregoing.  The Company will obtain and maintain D&O and professional liability
insurance in an amount reasonably determined by the Company’s Board of Directors
covering the Executive’s acts during his tenure, but no less than that provided
to other officers. The provision of this Section 7 shall survive the termination
of the Term and any termination or expiration of this Agreement.
 
8.    Assignability; Binding Effect.  Neither this Agreement nor the rights or
obligations hereunder of the parties hereto shall be transferable or assignable
by Executive, except in accordance with the laws of descent and distribution and
as specified below.  The Company may assign this Agreement and the Company’s
rights and obligations hereunder to any affiliate of the Company, provided that
upon any such assignment the Company shall remain liable for the obligations to
Executive hereunder, or to a successor to its business who assumes this
agreement in writing.  This Agreement shall be binding upon and inure to the
benefit of Executive, Executive’s heirs, executors, administrators, and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.
 
9.    Complete Understanding; Amendment; Waiver.  This Agreement constitutes the
complete understanding between the parties hereto with respect to the employment
of Executive and supersedes all other prior agreements and

-11-

--------------------------------------------------------------------------------



understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof, and no statement, representation, warranty or
covenant has been made by either party hereto with respect thereto except as
expressly set forth herein.  This Agreement shall not be modified, amended or
terminated except by a written instrument signed by each of the parties hereto. 
Any waiver of any term or provision hereof, or of the application of any such
term or provision to any circumstances, shall be in writing signed by the party
hereto charged with giving such waiver.  Waiver by either party hereto of any
breach hereunder by the other party hereto shall not operate as a waiver of any
other breach, whether similar to or different from the breach waived.  No delay
by either party hereto in the exercise of any rights or remedies shall operate
as a waiver thereof, and no single or partial exercise by either party hereto of
any such right or remedy shall preclude other or further exercise thereof.
 
10.    Severability.  If any provision of this Agreement or the application of
any such provision to any person or circumstances shall be determined by any
court of competent jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid or unenforceable, shall not be affected thereby, and each provision
hereof shall be enforced to the fullest extent permitted by law.  If any
provision of this Agreement, or any part thereof, is held to be invalid or
unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of such provision (and shall
substitute appropriate provisions for any such invalid or unenforceable
provisions) in order to make such provision enforceable to the fullest extent
permitted by law and/or shall delete specific words and phrases, and such
modified provision shall then be enforceable and shall be enforced.  The parties
hereto recognize that if, in any judicial proceeding, a court shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced.  In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties hereto agree
that such covenants will remain in full force and effect, first, for the
greatest time period, and second, in the greatest geographical area that would
not render them unenforceable.
 
11.    Survivability.  The provisions of this Agreement which by their terms
call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.
 
12.    Governing Law; Arbitration.
 
(a)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
 
(b)    Arbitration.
 
(i)    Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 5 hereof, and
the Executive shall be entitled to commence an action in any court of competent
jurisdiction for injunctive relief in connection with any alleged actual or
threatened violation of applicable provisions of Section 5.4 and 5.8.  Judgment
may be entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering such judgment or seeking injunctive relief with regard to
Section 5 hereof, the Company and Executive hereby consent to the jurisdiction
of any or all of the following courts: (i) the United States District Court for
the Southern District of New York; (ii) the Supreme Court of the State of New
York, New York County; or (iii) any other court having jurisdiction; provided
that damages for any alleged violation of Section 5 hereof, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in

-12-

--------------------------------------------------------------------------------



response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.   Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including, but not limited to, any claim for breach
of contract, fraud, fraud in the inducement, unpaid wages, wrongful termination,
and gender, age, national origin, sexual orientation, marital status,
disability, or any other protected status.
(ii)    Any arbitration under this Agreement shall be filed exclusively with,
and administered by, the American Arbitration Association in New York, New York
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any. 
Executive understands that he is giving up no substantive rights, and this
Agreement simply governs forum.  The arbitrators shall apply the same standards
a court would apply to award any damages, attorney fees or costs.  Executive
shall not be required to pay any fee or cost that he would not otherwise be
required to pay in a court action, unless so ordered by the arbitrators.
 
EXECUTIVE INITIALS:  AET
COMPANY INITIALS:  DLK

 
(c)    WAIVER OF JURY TRIAL.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE
COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.
 
13.    Titles and Captions.  All paragraph titles or captions in this Agreement
are for convenience only and in no way define, limit, extend or describe the
scope or intent of any provision hereof.
 
14.    Joint Drafting.  In recognition of the fact that the parties hereto had
an equal opportunity to negotiate the language of, and draft, this Agreement,
the parties acknowledge and agree that there is no single drafter of this
Agreement and, therefore, the general rule that ambiguities are to be construed
against the drafter is, and shall be, inapplicable.  If any language in this
Agreement is found or claimed to be ambiguous, each party hereto shall have the
same opportunity to present evidence as to the actual intent of the parties
hereto with respect to any such ambiguous language without any inference or
presumption being drawn against any party hereto.
 
15.    Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games Corporation, Attn Chief Executive
Officer, at 750 Lexington Avenue, 25th Floor, New York, NY 10022, (b) to
Executive, at the last address shown in the Company’s records, or (c) to such
other replacement address as may be designated in writing by the addressee to
the addressor.
 















-13-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date above written.
 
 
 
SCIENTIFIC GAMES CORPORATION
 
 
 
 
 
By:
/s/ David L. Kennedy
 
Name
David L. Kennedy
 
Title
President and Chief Executive Officer
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ Andrew E. Tomback
 
Name
Andrew E. Tomback

 
    

-14-